Citation Nr: 1512251	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-23 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to additional payment or reimbursement of unauthorized medical expenses incurred at West Valley Medical Center (WVMC) in Caldwell, Idaho from March 8, 2012 to March 10, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran, who is the appellant, reportedly had active duty service in September 1944.  This case is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 determination by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  The appeal has subsequently been processed by the VA Medical Center in Boise, Idaho.

The Veteran's September 2012 VA Form 9 substantive appeal included his request that he be scheduled for a videoconference Board hearing.  However, in March 2015, the Veteran submitted a signed written statement (available for review in the Veterans Benefits Management System (VBMS)) expressing his desire to withdraw this appeal in its entirety.


FINDING OF FACT

In correspondence received by VA in March 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw his appeal on the issue of entitlement to additional payment or reimbursement of unauthorized medical expenses incurred at WVMC in Caldwell, Idaho from March 8, 2012 to March 10, 2012.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to additional payment or reimbursement of unauthorized medical expenses incurred at WVMC in Caldwell, Idaho from March 8, 2012 to March 10, 2012.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In the present case, the Veteran submitted a signed statement (documented in VBMS) to VA in March 2015 requesting "to withdraw my appeal for non-payment of out of network medical expenses.  Please stop any and all action on this appeal."  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim.


ORDER

The appeal seeking entitlement to additional payment or reimbursement of unauthorized medical expenses incurred at WVMC in Caldwell, Idaho from March 8, 2012 to March 10, 2012 is dismissed.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


